KINKEADE, Justice,
concurring.
I concur in the decision reached by the majority. Our decision is mandated by the fact that the supreme court gives no indication in Camacho v. Samaniego, 831 S.W.2d 804 (Tex.1992), that that decision should have only a prospective application. Yet the rule announced in Camacho meets all the criteria for only a prospective application. See Carrollton-Farmers Branch Indep. Sch. Dist. v. Edgewood Indep. Sch. Dist., 826 S.W.2d 489, 518 (Tex.1992). I believe our decision is required under the language of Camacho. However, I believe Camacho should have only had prospective application.